Hines, J.
dissenting. The petition for the charter, involved in this case, contains the provision that the applicants “desire the power and authority to apply for amendments to this charter by a vote of the majority of the stock outstanding at the time.” The order of the court granting the charter provides that “said corporators and their successors are hereby clothed with all the rights, privileges, and powers mentioned in said petition.” Thus the power to apply for amendments to this charter by a vote of a majority of the stock outstanding at the time was expressly conferred by the order of the court granting the charter. Under this power the corporation by a majority vote of its stockholders could apply for the amendment to its charter sought to be enjoined in this case. So I feel constrained to dissent from the judgment of the majority.